ACCEPTED
                                                                          03-14-00738-CV
                                                                                  5865989
                                                               THIRD COURT OF APPEALS
                                                                          AUSTIN, TEXAS
                                                                     6/29/2015 3:21:03 PM
                                                                        JEFFREY D. KYLE
                                                                                   CLERK
                    03-14-00738-CV

                 In the Court of Appeals                  FILED IN
                                                   3rd COURT OF APPEALS
         For the Third District of Texas at Austin     AUSTIN, TEXAS
                                                   6/29/2015 3:21:03 PM
                                                     JEFFREY D. KYLE
       Elness, Swenson, Graham Architects,     Inc.,       Clerk
                  Appellant and Cross-Appellee,

                            v.

RLJ II-C Austin Air, LP, RLJ II-C Austin Air Lessee, LP,
     and RLJ Lodging Fund II Acquisitions, LLC,
                Appellees and Cross-Appellants.


                   On Appeal from the
   200th Judicial District Court of Travis County, Texas
             Cause Number: D-1-GN-002325
   The Honorable Stephen Yelenosky, Presiding Judge


APPELLANT’S UNOPPOSED MOTION TO EXTEND
        TIME TO FILE REPLY BRIEF


     Attorneys for Appellant and Cross-Appellee

 MACDONALD DEVIN, PC             Gregory N. Ziegler
 3800 Renaissance Tower          Texas Bar No. 00791985
     Dallas, Texas 75270         GZiegler@MacdonaldDevin.com
  214.744.3300 telephone         Weston M. Davis
   214.747.0942 facsimile        Texas Bar No. 24065126
                                 WDavis@MacdonaldDevin.com
                                 Steven R. Baggett
                                 Texas Bar No. 01510680
                                 SBaggett@MacdonaldDevin.com
                     IDENTITY OF PARTIES AND COUNSEL

Defendant/Appellant/Cross-Appellee

     Elness, Swenson, Graham Architects, Inc.


Counsel for Defendant/Appellant/Cross-Appellee

     Gregory N. Ziegler
     Texas Bar No. 00791985
     Steven R. Baggett
     Texas Bar No. 01510680
     Weston M. Davis
     Texas Bar No. 24065126
     MACDONALD DEVIN, PC
     1201 Elm Street
     3800 Renaissance Tower
     Dallas, Texas 75270
     214.744.3300 Telephone
     214.747.0942 Facsimile


Counsel for Plaintiff/Appellee/Cross-Appellant

     RLJ II-C Austin Air, LP, RLJ II-C Austin Air Lessee, LP, and RLJ Lodging
     Fund II Acquisitions, LLC
            represented by
     Michael Huddleston
     Stephen Gibson
     Benton T. Wheatley
     Tracy L. McCreight
     Jessica C. Neufeld
     MUNSCH HARDT KOPF & HARR, P.C.
     401 Congress Ave, Suite 3050
     Austin, Texas 78701
     512.391.6100 Telephone
     512.391.6149 Facsimile




                                      2
TO THE HONORABLE THIRD COURT OF APPEALS:

        Pursuant to Tex. R. App. P. 10.5(b) and 38.6(d), the Appellant and Cross-

Appellee, Elness, Swenson, Graham Architects, Inc. (“ESG”), files this Unopposed

Motion to Extend Time to File Appellant’s Reply Brief. ESG’s reply brief is

currently due on July 1, 2015. Counsel for ESG requests a 15-day extension of

time to file its brief, making the brief due on July 16, 2015. This is the first request

for extension of time to file ESG’s reply brief. ESG and RLJ each previously

requested one 30-day extension of time to file the Appellant’s and Cross-

Appellant’s opening briefs and one 30-day extension of time to file corresponding

response briefs.

        In addition to the routine matters that counsel must attend to in daily

practice, counsel for ESG is preparing for the following matters:

   1.      Mediation of six related cases for breach of contractual duties involving

           healthcare services on July 7, 2015;

   2.      Poulos v. Neidich, No. 2013-CA-11693, in the Circuit Court for the

           Fifteenth Judicial Circuit in Palm Beach County Florida, Preparation for

           Trial Setting on August 17, 2015; and

   3.      Suncoast Post-Tension v. Peter Scoppa, et al., No. 4:13-cv-3125, in the

           United States District Court for the Southern District of Texas,

           preparation for docket call and trial on August 28, 2015.



                                           3
      Counsel for ESG seeks this extension of time to be able to prepare a cogent

and succinct brief to aid this Court in its analysis of the issues presented. This

request is not sought for delay but so that justice may be done.

      Counsel for ESG has conferred with Michael W. Huddleston, counsel for the

Cross-Appellant, and he has indicated that his client does not oppose this motion.

      All facts recited in this motion are within the personal knowledge of the

counsel signing this motion, therefore no verification is necessary under Texas

Rule of Appellate Procedure 10.2.

                              PRAYER FOR RELIEF

      For the reasons set forth above, ESG requests that this Court grant this

Unopposed Motion to Extend Time to File Appellant’s Reply Brief and extend the

deadline for filing Appellant’s Reply Brief up to and including July 16, 2015. ESG

requests all other relief to which it may be entitled.




                                           4
                                       Respectfully submitted,

                                       MACDONALD DEVIN, PC

                                       By: /s/ Weston M. Davis
                                         Gregory N. Ziegler
                                         Texas Bar No. 00791985
                                         GZiegler@MacdonaldDevin.com
                                         Steven R. Baggett
                                         Texas Bar No. 01510680
                                         GZiegler@MacdonaldDevin.com
                                         Weston M. Davis
                                         Texas Bar No. 24065126
                                         WDavis@MacdonaldDevin.com

                                       1201 Elm Street
                                       3800 Renaissance Tower
                                       Dallas, Texas 75270
                                       214.744.3300 telephone
                                       214.747.0942 facsimile

                                       Attorneys for Appellant
                                       Elness, Swenson, Graham Architects,
                                       Inc.


                          CERTIFICATE OF SERVICE

      The undersigned attorney certifies that a true and correct copy of the
foregoing Unopposed Motion to Extend Time to File Appellant’s Reply Brief was
served on all counsel of record in accordance with the Texas Rules of Appellate
Procedure via e-Filing, on June 29, 2015.

                                             /s/ Weston M. Davis
                                           Weston M. Davis



                                       5
                         CERTIFICATE OF CONFERENCE

      Pursuant to Tex. R. App. P. 10.1(5), I certify that counsel for ESG conferred

with opposing counsel who indicated that his client does not oppose this motion.



                                              /s/ Weston M. Davis
                                            Weston M. Davis




                                        6